DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the third Office Action on merits for application no. 17/096,990 filed 23 January 2020. Claims 1-9, and 11-18 pending. Claim 10 canceled.

Allowable Subject Matter
Claims 1-9, and 11-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An assembly for the selective coupling of two coaxially arranged shafts, comprising a first shaft and a second shaft, wherein the first shaft and the second shaft are arranged coaxially, and a selector unit for selectively coupling the first shaft to the second shaft, wherein the selector unit has an electric motor, a selector fork, and a sliding sleeve which is connected to the selector fork to allow an adjusting action, wherein the first shaft has a first external tooth system and the second shaft has a second external tooth system, wherein the first external tooth system is in constant engagement with an internal tooth system of the sliding sleeve and the second external tooth system can be brought into engagement with the internal tooth system of the sliding sleeve, wherein an output shaft of the electric motor includes a first tooth system which is in engagement with a second tooth system of a gear segment, wherein the gear segment is arranged in a fixed manner on the selector fork, and wherein the first 
Claim 14:
An assembly for selectively coupling and uncoupling a pair of coaxially arranged shafts, comprising: a first shaft arranged for rotation about a rotary axis and having a first external tooth system; a second shaft arranged coaxially relative to the first shaft for rotation about the rotary axis and having a second external tooth system; and a selector unit operable for selectively coupling and uncoupling the first and second shafts, the selector unit including an electric motor having an output shaft driving a first gear, a selector fork having a raised gear segment defining a second gear which is in constant meshed engagement with the first gear, and a sliding sleeve having an internal tooth system in constant meshed engagement with the first external tooth system on the first shaft and being operably connected to the selector fork to allow an adjusting action therebetween, wherein the sliding sleeve is axially moveable on the first shaft between a first shift position whereat the internal tooth system is disengaged from the second external tooth system for uncoupling the first and second shafts and a second shift position whereat the internal tooth system is engaged with the second external tooth system for coupling the first and second shafts, and wherein the adjusting action includes a pivoting movement of the selector fork between first Page 5 of 9U.S. Application Serial No. 17/096,990 Attorney Docket: 053034-00212 and second pivot positions causing corresponding movement of the sliding sleeve between the first and second shift positions.
Regarding claims 1 and 14, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended the claims to overcome the prior issues under 35 U.S.C. 112(b). Further, the prior art fails to teach or render obvious the specific design of the coupling assembly, specifically, the gearing assembly of the actuator in combination with the sliding sleeve assembly. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 22 February 2022, with respect to pages 6-9 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1-9, and 11-13 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659